Case 1:10-cr-00433-KAM Document 194 Filed 01/02/20 Page 1 of 1 PageID #: 1269



                                         LAW OFFICE OF
                                      MARC FERNICH
 MARC FERNICH maf@fernichlaw.com                                         800 THIRD AVENUE, FLOOR 18
 ALSO ADMITTED IN MASSACHUSETTS                                          NEW YORK, NEW YORK 10022
                                                                                         212-446-2346
                                                                                    FAX: 212-459-2299
                                                                               www.fernichlaw.com



                                                 Jan. 2, 2020

BY ECF

Hon. Kiyo A. Matsumoto
USDJ-EDNY
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     U.S. v. Jonathan Braun, 10 CR 433 (EDNY) (KAM)

Dear Judge Matsumoto:

        Mr. Braun’s father advised at 1:32 pm that his son had just surrendered to FCI Otisville.

                                                 Respectfully,



                                                 Marc Fernich

cc:     All counsel (ECF)
